Emery, C. J.
The intoxicating liquors in question, the rum, whiskey and brandy, were seized in this State in the car of the claimant railroad company while in transit from another State to a consignee in this State. It is admitted they were intended for unlawful sale in this State. The claimant contends that having been seized while in such transit they are protected from forfeiture and even seizure under the State law by "the commerce clause” of the constitution of the United States.
It appears from the evidence, however, that in addition to being intoxicating and intended for unlawful sale in this State, the liquors were misbranded, or adulterated or both, within the meaning of the United States "Pure Food Law” approved June 30, 1906. That act of Congress prohibits thfe introduction into any State from another State or country of any liquors misbranded or adulterated within the meaning of the act, and provides that if so transported *505from one State to another, they shall be liable to seizure and confiscation by the United States and shall not be sold in any jurisdiction contrary to the law of that jurisdiction. By this statute, Congress has in effect enacted that adulterated or misbranded liquors shall not be lawful articles of commerce between the States or with foreign nations. As to such liquors, the statute removes the federal barrier to the operation of the police power of the State upon them. Having been brought into the State in violation pf the act of Congress, they became subject to the laws of the State the moment they came within its limits.
The claimant urges that only the United States can enforce the act of Congress; that the act does not confer upon the States the power to seize and confiscate such liquors. This process is not to enforce the act of Congress, but only to enforce the laws of the State. The proceeding is not under the act of Congress, but under the statutes of the State. Granting that the act of Congress does not confer any new power upon the State, it removes the federal barriers to the exercise of the powers conferred upon the State by its own people.
The judgment of forfeiture rendered by the presiding Justice was right and the exceptions to his decision must be overruled.

Exceptions overruled.